

SETTLEMENT AND LICENSE AGREEMENT
 
This Settlement and License Agreement (“Agreement”) is effective and entered
into as of September 19, 2005 (the “Effective Date”), by and between GE
Healthcare Ltd. f/k/a Amersham plc, Amersham Health, Inc., and Amersham Health
AS, (collectively “Amersham”), IMCOR Pharmaceutical Co. f/k/a Photogen
Technologies, Inc. (“IMCOR”), Alliance Pharmaceutical Corp. (“Alliance”), and
Molecular Biosystems, Inc. (“MBI”), (Amersham, IMCOR, Alliance, and MBI,
collectively “the Parties”).
 
WHEREAS, Amersham possesses intellectual property relating to the formulation,
method of preparing or use of ultrasound contrast products;
 
WHEREAS, until 2003 Alliance possessed intellectual property relating to the
formulation, method of preparing or use of ultrasound contrast products;
 
WHEREAS, on June 18, 2003, Alliance and IMCOR entered into an Asset Purchase
Agreement (the “Asset Purchase Agreement”) pursuant to which Alliance sold,
conveyed, transferred, assigned and delivered to IMCOR all of Alliance’s right,
title and interest in and to all of Alliance’s tangible and intangible assets
for all imaging modalities, including (without limitation) (i) all rights
related to the Imagent product, (ii) all patents and other intellectual property
related to such assets, (iii) all claims and causes of action (whether or not
then asserted) related to such products, patents or intellectual property, and
(iv) all claims and causes of action arising or related to Alliance’s business
of designing, developing, manufacturing, marketing, selling, licensing,
supporting and maintaining imaging modalities in connection with Alliance’s
imaging and diagnostic imaging business;
 
WHEREAS, the Asset Purchase Agreement granted Alliance certain rights with
respect to the Imagent business and related intellectual property after the
closing of such sale under the conditions, circumstances and terms specified in
the Asset Purchase Agreement;
 
WHEREAS, IMCOR currently possesses intellectual property relating to the
formulation, method of preparing or use of ultrasound contrast products;
 
WHEREAS, there is pending in the United States District Court for the District
of New Jersey a litigation captioned IMCOR Pharmaceutical Co. and Alliance
Pharmaceutical Corp. v. Amersham Health Inc., Amersham Health AS, and Amersham
plc. v. Molecular Biosystems Inc., Civil Action No. 03-2853 (SRC), (the
“Action”), and;
 
WHEREAS, the Parties desire to settle the Action and all existing and potential
intellectual property disputes relating to certain products.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Agreement, the Parties
hereby agree as follows:
 
 
1/11

--------------------------------------------------------------------------------


 
ARTICLE I.  DEFINITIONS
 
1.1.  Definitions. For purposes of this Agreement, the terms defined here shall
have the meanings specified below. These terms are intended to encompass both
singular and plural forms.
 

1.1.1.  
“Affiliate” shall mean an entity that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with a Party. Without limiting the generality of the foregoing, “control” shall
mean the ownership, directly or indirectly, of fifty percent (50%) or more of
the issued share capital or shares of stock entitled to vote for the election of
directors, in the case of a corporation, or fifty percent (50%) or more of the
equity interests in the case of any other entity or the legal power to direct or
cause the direction of the general management and policies of the entity in
question.

 

1.1.2.  
“Amersham Licensed Patents” shall mean Licensed Patents that are owned,
obtained, acquired, purchased by or licensed to with a right to sublicense, or
in any way under the control or disposal of Amersham, including, but not limited
to, all patents asserted by Amersham in the Action, including United States
Patent Nos. 5,558,856, 5,558,857, 5,567,412, 5,567,413, 5,569,449, 5,614,169,
5,618,514, 5,637,289,, 5,648,062, 5,670,135, 5,817,291, 5,827,502, 6,106,806,
6,153,172, and 6,544,496.

 

1.1.3.  
“Field” shall mean ultrasound diagnostic imaging in humans and animals.

 

1.1.4.  
“Imagent” shall mean the ultrasound contrast product that is the subject of NDA
21-191 together with such modification thereto as may be made in connection with
such application.

 

1.1.5.  
“IMCOR/Alliance Licensed Patents” shall mean Licensed Patents that are owned,
obtained, acquired, purchased by or licensed to, with a right to sublicense, or
in any way under the control or disposal of IMCOR and/or Alliance, including but
not limited to all patents asserted by IMCOR and/or Alliance in the Action
including United Sates Patent Nos. 5,540,909, 5,733,527, 6,019,960, 6,056,943,
6,280,704, 6,285,339, 6,287,539, and 6,706,253.

 

1.1.6.  
“Licensed Patents” shall mean all present patents and patent applications
worldwide, which are issued or pending as of the Effective Date, together with
all future patents and patent applications that claim priority (directly or
indirectly through other applications) to any patent or patent application
pending as of or before the Effective Date.

 
 
2/11

--------------------------------------------------------------------------------


 

1.1.7.  
“Optison” shall mean the ultrasound contrast product that is the subject of NDA
20-899 together with such modification thereto as may be made in connection with
such application.

 

1.1.8.  
“Party” shall mean Amersham, Alliance, IMCOR, and/or MBI.

 

1.1.9.  
“Sonazoid” shall mean any phospholipid-containing ultrasound contrast products
that include gaseous C4F10, whether or not combined or modified with any other
ingredients, elements or materials.

 

1.1.10.  
“Territory” shall mean the entire world.

 

1.1.11.  
“Third Party” shall mean any entity other than Alliance, Amersham, IMCOR, MBI or
their Affiliates.

 


ARTICLE II. WORLDWIDE GRANT OF INTELLECTUAL PROPERTY RIGHTS
 
2.1.  IMCOR hereby grants Amersham and its Affiliates a fully paid-up,
irrevocable royalty-free, nonexclusive license, with the right to sublicense,
under the IMCOR/Alliance Licensed Patents to develop, make, have made, use,
sell, offer to sell, import, or export Optison and/or Sonazoid in the Field in
the Territory.
 
2.2.  Alliance hereby grants Amersham and its Affiliates a fully paid-up,
irrevocable royalty-free, nonexclusive license, with the right to sublicense,
under the IMCOR/Alliance Licensed Patents to develop, make, have made, use,
sell, offer to sell, import, or export Optison and/or Sonazoid in the Field in
the Territory.
 
2.3.  Amersham hereby grants IMCOR and its Affiliates a fully paid-up,
irrevocable royalty-free, nonexclusive license, with the right to sublicense,
under the Amersham Licensed Patents to develop, make, have made, use, sell,
offer to sell, import, or export Imagent in the Field in the Territory.
 
2.4.  The rights granted hereunder shall extend to IMCOR’s and Amersham’s
respective distributors, manufacturers, sales agents, exporters, and importers
with respect to activities authorized by and for the benefit of such Party or
its Affiliates and related to the manufacture, sale, distribution, exportation
or importation of Imagent, Optison or Sonazoid (as applicable) for or under the
direction of the applicable Party or its Affiliates. The Parties acknowledge
that nothing in this Agreement shall be construed to convey any title or
ownership rights to the Licensed Patents. With the exception of the licenses
explicitly granted in paragraphs 2.1 through 2.3, no license, release or other
right, title or interest is granted by implication, estoppel or otherwise.
 
 
3/11

--------------------------------------------------------------------------------



 
ARTICLE III. SETTLEMENT OF INTELLECTUAL PROPERTY DISPUTES
 
3.1.  It is the intention of the Parties to settle current and potential
intellectual property disputes pertaining to the Licensed Patents therefore the
Parties have voluntarily entered into this Agreement. In that connection, the
Parties shall:
 

3.1.1.  
promptly cause their respective claims in the Action to be dismissed with
prejudice by directing their respective counsel to execute and file a
Stipulation of Dismissal with prejudice and without costs in the form annexed as
Exhibit A; and

 

3.1.2.  
withdraw, to the maximum extent allowed by the law in each specific case, all
current oppositions brought within or outside the United States against any
Licensed Patent with claims which embrace Imagent, Optison, and/or Sonazoid in
the Field;

 
3.2.  Amersham hereby releases IMCOR, its current Affiliates, and their
respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which Amersham is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of Amersham Licensed Patents on account of the
manufacture, use, sale, offer for sale, and importation of Imagent up to and
including the Effective Date.
 
3.3.  Amersham hereby releases Alliance, its current Affiliates, and their
respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which Amersham is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of Amersham Licensed Patents on account of the
manufacture, use, sale, offer for sale, and importation of Imagent up to and
including the Effective Date.
 
3.4.  IMCOR hereby releases Amersham, its current Affiliates, and their
respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which IMCOR is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of IMCOR/Alliance Licensed Patents on account of
the manufacture, use, sale, offer for sale, and importation of Optison and/or
Sonazoid up to and including the Effective Date.
 
4/11

--------------------------------------------------------------------------------


3.5.  Alliance hereby releases Amersham, its current Affiliates, and their
respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which Alliance is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of IMCOR/Alliance Licensed Patents on account of
the manufacture, use, sale, offer for sale, and importation of Optison and/or
Sonazoid up to and including the Effective Date.
 
3.6.   Alliance and IMCOR hereby release Amersham, Hafslund Nycomed ASA, and all
successors of Hafslund Nycomed ASA and their respective current Affiliates, and
their respective current and former officers, directors, employees, agents, and
attorneys from any claims related to that certain agreement dated February 9,
1995, between Hafslund Nycomed and Alliance entitled “Non-Disclosure and Non-Use
Agreement.”
 
3.7.  Amersham releases MBI and its respective current and former officers,
directors, employees, agents, and attorneys from all claims that were or could
have been asserted in the Action including but not limited to claims of breach
of contract, and breach of duties of good faith and fair dealing.
 
3.8.  MBI releases Amersham, its current Affiliates, and their respective
current and former officers, directors, employees, agents, and attorneys from
all claims of any kind or nature that it may have against them. This releases
all claims and obligations resulting from anything which has happened up to now,
including claims of which MBI is not aware, and specifically including without
limitation all claims that were or could have been asserted in the Action.
 
3.9.  For avoidance of doubt, none of the releases above shall be construed in
any way to limit the ongoing responsibilities and obligations of any Party under
that certain Settlement Agreement dated May 5, 2000, between Amersham Health AS
f/k/a Nycomed Imaging AS, Amersham Health Inc., f/k/a Nycomed Inc., Mallinckrodt
Medical Inc., Sonus Pharmaceuticals, Inc. and Molecular Biosystems, Inc (“The
May 5, 2000 Settlement Agreement”).
 
5/11

--------------------------------------------------------------------------------


3.10.  For avoidance of doubt, none of the releases above shall be construed in
any way to limit the ongoing responsibilities and obligations of any Party under
the Optison Product Rights Agreement dated April 9, 2000 between Mallinckrodt
Inc. and MBI, including all amendments thereto (“OPRA”).
 
3.11.   None of the releases above shall be construed in any way as being a
release of any indebtedness to any General Electric Affiliate under any loan
agreement, security interest, agreement of indebtedness, security interest, or
other agreement for the loan of money or extension of credit.
 
3.12.  To the extent that it may apply to Agreement, the parties waive any and
all rights under California Civil Code § 1542 (as well as any similar statute or
law in any other jurisdiction), which section has been duly explained to each of
the parties by their respective counsel, and which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.”
 
ARTICLE IV. FEES, PAYMENTS, WARRANTIES, INDEMNIFICATION
 
4.1.  Amersham shall make a one-time payment of $1,200,000 within five business
days after execution of this Agreement. Said payment shall be by wire transfer
of same day federal funds. Amersham shall make the $1,200,000 payment to the
following accounts in the following amounts:
 

4.1.1.  
The sum of $1,000,000 to IMCOR

 
Bank Name: Bank One
Bank Address: 120 South LaSalle Street, Chicago, IL 60603-3400
Name on Account: Grippo & Elden LLC Client Funds Account
ABA Routing #071000013
Account No. 18042465
 
Contact: Linda Williams
Contact Phone: (312) 661-5281



4.1.2.  
The sum of $200,000 to Alliance

 
Beneficiary Name: Alliance Pharmaceutical Corp.
Beneficiary Account number: 4721-117554
Beneficiary Bank Routing number: 121000248
Beneficiary Bank:  Wells Fargo Bank
401 B Street, Suite 2201
San Diego, CA 92101
Contact: Zena S. Grant
Assistant Vice President
Relationship Manager
Wells Fargo
San Diego Regional
Commercial Banking Group
(619) 699-3091 Direct
(619) 699-3020 Fax


6/11

--------------------------------------------------------------------------------


4.2.  Other than as set forth in paragraph 4.1 no Party shall have any
obligation to make any payments to the other Party pursuant to this Agreement.
Each Party shall bear its own costs and expenses, including, without limitation,
its attorneys fees, relating to any action to be taken or having been taken in
respect to this Agreement.
 
4.3.  Each Party makes the following warranties and representations to the other
Party:
 

4.3.1.  
each Party is a corporation duly organized and validly existing and in good
standing under the laws of the state or country in which it is organized and has
all requisite power and authority to enter into and perform this Agreement and
the transactions contemplated hereby and to require its Affiliates to abide by
its terms and conditions;

 

4.3.2.  
all requisite corporate action on the part of each Party has been completed for
the authorization of the execution and delivery of this Agreement and the
performance of the transaction contemplated hereunder;

 

4.3.3.  
this Agreement is, and such other transactions will be, valid and binding
obligations of each Party enforceable in accordance with their respective terms;
and

 

4.3.4.  
the execution, delivery and performance of this Agreement and the consummation
of transactions contemplated hereby do not and will not violate the provisions
of any Party’s certificate of incorporation or bylaws or similar type documents
or the provisions of any note, indenture, lease, license permit or other
instrument or obligation or violate any law, order, rule or regulation
applicable to it.

 


ARTICLE V. DURATION
5.1.  The term of the licenses granted by IMCOR and Alliance shall be until the
last to expire of the IMCOR/Alliance Licensed Patents.
 
5.2.  The term of the license granted by Amersham shall be until the last to
expire of the Amersham Licensed Patents.
 
7/11

--------------------------------------------------------------------------------




ARTICLE VI. CONFIDENTIALITY
 
6.1.  No Party shall disclose the contents of this Agreement to any other person
or entity and each Party shall retain in confidence the terms and conditions of
this Agreement, except as necessary to comply with law or the valid order of a
court or agency of competent jurisdiction of a state or federal authority; or to
the extent necessary in any action, suit or proceeding to enforce this
Agreement; or to their respective Affiliates, banks, auditors, accountants,
lawyers, and any other representative of a Party who has a good faith need to
know, provided that any such person or entity to whom disclosure is made must be
advised of the confidentiality of the information disclosed and agree to keep
such information confidential.
 
6.2.  No public statements of any kind pertaining to this Agreement may be made
except as required by law, such as that enforced by the Securities Exchange
Commission of the United States of America, unless the parties otherwise
mutually agree in writing. IMCOR may include a copy of this Agreement with its
filings with the Securities and Exchange Commission.
 


ARTICLE VII. MISCELLANEOUS
 
7.1.  Notice: All notices or communications required pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given upon the date of
receipt if delivered by hand, international overnight courier, confirmed
facsimile transmission, or registered or certified mail (return receipt
requested, postage prepaid) to the following addresses or facsimile numbers:
 
For Amersham: GE Healthcare Ltd.
101 Carnegie Center
Princeton, New Jersey 08540-999
Attn: General Counsel 


For Imcor:  IMCOR Pharmaceutical Co.
4660 La Jolla Village Drive, Suite 450
San Diego, CA 92122
Attn.: Jack De Franco, Chief Operating Officer


with copies to: Matthew I. Hafter
Grippo & Elden LLC
111 South Wacker Drive, Suite 5100
Chicago, IL 60606


8/11

--------------------------------------------------------------------------------


For Alliance:  Alliance Pharmaceutical Corp.
4660 La Jolla Village Drive, Suite 825
San Diego, CA 92122
Facsimile No.: (858) 410-5343
Telephone No.: (858) 410-5200
Attention: Duane Roth, Chief Executive Officer


For MBI:  Molecular Biosystems, Inc.
4660 La Jolla Village Drive, Suite 825
San Diego, California 92122
Facsimile No.: (858) 410-5343
Telephone No.: (858) 410-5200
Attention: Duane Roth, President & Chief Executive Officer


7.2.  Choice of Law and Forum: The Parties agree that this Agreement shall be
governed by the laws of the State of New Jersey without reference to its
conflict of laws principles. Any legal action or proceeding arising out of or in
connection with this Agreement shall be brought only in the courts of the State
of New Jersey or in the United States District Court for the District of New
Jersey, and each Party hereby accepts the exclusive jurisdiction of such courts
for any such matter.
 
7.3.  Entire Agreement: This Agreement, including all Exhibits attached hereto
and all documents delivered concurrently herewith, set forth all the licenses,
covenants, promises, agreements, warranties, representations, conditions, and
understandings between the Parties hereto and supersede all prior agreements and
understandings between the Parties relating to the subject matter hereof.
Notwithstanding the previous sentence, this Agreement does not revoke or
supersede The May 5, 2000 Settlement Agreement, OPRA, or any protective order
entered in the Action, all of which shall survive the execution of this
Agreement. This Agreement, including, without limitation, the Exhibits attached
hereto, is intended to define the full extent of the legally enforceable
undertakings of the Parties hereto.
 
7.4.  Severability: In the event that any provision of this Agreement shall, for
any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
the Parties shall negotiate in good faith to modify the Agreement to preserve
their original intent.
 
7.5.  Amendment and Waiver: This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by all Parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to such instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not similar.
 
7.6.  Headings: The sections and paragraphs headings contained herein are for
the purposes of convenience only and are not intended to define or limit the
contents of said sections or paragraphs.
 
9/11

--------------------------------------------------------------------------------


7.7.  Counterparts: This Agreement may be signed in counterpart, each of which
shall be deemed to be an original. Signatures shall be provided by facsimile
transmission, with original signatures following by mail.
 
7.8.  Assignment: Neither this Agreement nor the licenses granted herein may be
assigned to any Third Party, except a Party may assign this Agreement to a
successor by merger, acquisition, or corporate reorganization, and/or in
connection with the sale or other disposition by license, joint venture or
otherwise of the entire business unit or product(s) to which this Agreement
pertains. No Party shall assign, by operation of law or otherwise, any Licensed
Patents to a Third Party without such Third Party agreeing to be bound in
writing by the licenses granted hereunder.
 
7.9.  Subsequent Acquisitions: If, after the Effective Date, a Party or its
Affiliate either acquires an entity or acquires substantially all of the assets
from an entity, and said entity is, immediately prior to the date of
acquisition, licensed by the other party ("Licensor") under one or more Licensed
Patents through an existing agreement pursuant to which royalties or other
payments are made by said entity to Licensor, then the license and other rights
granted herein to the Acquiring Party with respect to said Licensed Patents
shall apply to products manufactured by said entity or through the use of said
assets, provided that such royalties or other payments shall continue to be made
by the Acquiring Party or said entity to the Licensor with respect to such
products notwithstanding that the Acquiring Party may have been licensed for the
same products before the acquisition.
 

 

10/11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Parties have duly executed and delivered
this Agreement as of the date first written above.
 




GE Healthcare Ltd.
 
By: /s/ Jeffrey J. Freedman
 
Name: Jeffrey J. Freedman
 
Title: Attorney-in-fact
 
Date: 9/20/05
Amersham Health AS
 
By: /s/ Ase Aulie Michalet 
 
Name: Ase Aulie Michalet
 
Title: President
 
Date: 9/21/05





Amersham Health Inc.
 
By: /s/ Daniel L. Peters
 
Name: Daniel L. Peters
 
Title: President
 
Date: 9/20/05
IMCOR Pharmaceutical Co.
 
By: /s/ Brian M. Gallagher
 
Name: Brian M. Gallagher
 
Title: Chairman of the Board
 
Date: 9/19/05





Alliance Pharmaceutical Corp.
 
By: /s/ Duane J. Roth
 
Name: Duane J. Roth
 
Title: Chairman & CEO
 
Date: 9/19/05
Molecular Biosystems, Inc.
 
By: /s/ Duane J. Roth
 
Name: Duane J. Roth
 
Title: Manager
 
Date: 9/19/05






 

11/11

--------------------------------------------------------------------------------



EXHIBIT A

 
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
 
 
IMCOR PHARMACEUTICAL CO. and
ALLIANCE PHARMACEUTICAL CORPORATION,
Plaintiffs/Counterclaim-Defendants,
 
v.
 
AMERSHAM HEALTH INC.,
AMERSHAM HEALTH AS,
and AMERSHAM plc,
Defendants/Counterclaim-Plaintiffs,
 
v.
 
MOLECULAR BIOSYSTEMS, INC.,
Counter-Claim Defendant.
 
 
 
 
Civil Action No. 03-2853 (SRC)
 
Honorable Stanley R. Chesler
 
Magistrate Judge Tonianne Bongiovanni
 



STIPULATION OF DISMISSAL WITH PREJUDICE


This matter having been amicably adjusted by and between the parties, it is
hereby stipulated and agreed that the above-captioned action, and all claims and
counterclaims asserted herein, shall be and hereby are dismissed with prejudice
and without costs.


 
 
KENYON & KENYON
1 Broadway
New York, NY 10004-1007
 
By:____________________
 
 
DATED: September , 2005 
NORTON & DIEHL LLC
77 Brant Avenue, Suite 110
Clark, New Jersey 07066


By:____________________
 


DATED: September , 2005

 
 




SO ORDERED this __________ day of September, 2005.


___________________________________
STANLEY R. CHESLER, U.S.D.J. 
 

